Citation Nr: 1438722	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a disability manifested by indigestion.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and gastroenteritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1974 to December 1978, and from February 1982 to February 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Columbia, South Carolina, which, in pertinent part, declined to reopen the issue on appeal, finding that the newly received evidence was not material.  This case was previously before the Board in July 2013, where the issue on appeal was remanded to obtain outstanding medical documentation.  The Board did not reopen the issue on appeal at that time.  As the instant decision reopens and remands the issue on appeal for further development, the Board need not consider whether an additional remand to comply with the previous remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified from Atlanta, Georgia, at a November 2012 Board videoconference hearing before a Veterans Law Judge (VLJ), who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The undersigned VLJ is not the VLJ who presided over the November 2012 hearing.  In a letter dated June 2014, the Veteran was advised of his right to have another hearing before a new VLJ, as the previous VLJ was no longer with the Board.  In his July 2014 response, the Veteran advised the Board that he did not wish to appear for a new hearing, and that the Board should consider his case on the evidence of record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

VA received additional evidence from the Veteran in December 2013 which has not been considered by the Agency of Original Jurisdiction (AOJ) and for which a waiver of initial AOJ consideration was not provided; however, as the Board is reopening and remanding the issue on appeal, the Veteran is not prejudiced by the Board considering this evidence in the first instance.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue of service connection for a disability manifested by indigestion to entitlement to service connection for a gastrointestinal disorder, to include GERD and gastroenteritis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issue of service connection for a gastrointestinal disorder, to include GERD and gastroenteritis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed June 1997 Board decision denied service connection for a disability manifested by indigestion.  

2.  The evidence received since the June 1997 Board decision relates to an unestablished fact of a currently diagnosed gastrointestinal disorder that is necessary to substantiate a claim of service connection for a disability manifested by indigestion.


CONCLUSIONS OF LAW

1.  The June 1997 Board decision denying service connection for a disability manifested by indigestion was final when issued.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013). 

2.  Evidence received since the June 1997 Board decision is new and material to reopen service connection for a disability manifested by indigestion.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In this decision, the Board reopens and remands the issue on appeal.  As such, further discussion of VA's duties to notify and to assist is unnecessary at this time.

Reopening Service Connection for a Disability Manifested by Indigestion

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (2013).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513. 

In a June 1997 decision, the Board, in pertinent part, denied an appeal for service connection for a disability manifested by indigestion.  The Board found that the Veteran's claim was not well grounded as there was no diagnosed disability related to the Veteran's indigestion symptoms.  The Veteran did not appeal the decision to the United States Court of Appeals for Veterans Claims (Court); thus, the June 1997 Board decision denying service connection for a disability manifested by indigestion became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Since the June 1997 Board decision, VA has received both VA and private medical records diagnosing the Veteran with gastrointestinal disabilities.  A November 2011 VA medical record reflects that a VA staff physician recorded an impression of GERD.  A November 2013 private treatment record assessed the Veteran with gastroenteritis.  As the Veteran is currently diagnosed with one or more gastrointestinal disabilities, the newly received evidence relates to an unestablished fact of a currently diagnosed gastrointestinal disorder that is necessary to substantiate a claim of service connection for a disability manifested by indigestion.  As such, the Board finds that the additional evidence is new and material to reopen service connection for a disability manifested by indigestion.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the appeal to reopen service connection for a disability manifested by indigestion is granted.


REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not previously received a VA examination concerning his gastrointestinal disabilities.  At the November 2012 Board videoconference hearing, the Veteran testified that he began having stomach problems late in his military career; however, he also testified that he was not diagnosed with GERD until after service separation.  He went on to testify that the physician and/or physicians who diagnosed him with GERD opined that his GERD was related to his in-service stomach problems.

The July 2013 Board decision remanded the issue on appeal to obtain outstanding medical records.  This included VA medical records dating back to the period just after the Veteran's service separation.  Unfortunately, VA was unable to obtain all of the outstanding documentation on remand; however, VA medical records dated December 1994, ten months after service separation, indicate that the Veteran may have been treated for a gastrointestinal disorder.  As such, the Board finds that a VA examination is necessary to assist in determining whether the Veteran's currently diagnosed gastrointestinal disabilities are related to service.

Further, VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran's VA treatment documentation associated with the record ends in April 2013.  As such, the AOJ should obtain the Veteran's VA treatment records for the period on and after April 2013.

Accordingly, the issue of service connection for a gastrointestinal disorder, to include GERD and gastroenteritis, is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of any diagnosed gastrointestinal disability, not already of record, for the time period on and after April 2013.

2.  Schedule the Veteran for the relevant VA examination in order to assist in determining the current nature and etiology of any identified gastrointestinal disorder, to include GERD and gastroenteritis.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

Is it as likely as not (i.e., probability of 50 percent or more) that any identified gastrointestinal disorder, to include GERD and gastroenteritis, had its onset during active service?

3.  Then readjudicate the issue of service connection for a gastrointestinal disorder, to include GERD and gastroenteritis.  If the benefit sought remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


